Citation Nr: 1742489	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the feet, also claimed as heel numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Montgomery, Alabama.

A February 2006 rating decision of the Huntington, West Virginia RO denied direct service connection for heel numbness.  The Veteran did not appeal this decision.  In January 2009 the Veteran presented a new claim for his feet condition as "neuropathy," asserting that it was a result of exposure to chemical and biological agents during his service.  Subsequent statements by the Veteran make clear that the 2009 claim and the 2005 claim relate to the same disability of numbness in the feet.  The RO in June 2009 adjudicated the claim on a de novo basis but did not consider the issue of new and material evidence.  The Board observes that a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for heel numbness, also claimed as peripheral neuropathy.  

This case has been remanded for additional development by the agency of original jurisdiction (AOJ) in Board decisions from December 2014, December 2015, and June 2016.  The AOJ has completed the requested development for this issue and the decision has now been returned to the Board for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board must independently determine whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for heel numbness.  See Barrett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The February 2006 rating decision denying entitlement to service connection for heel numbness is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the February 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for heel numbness, also claimed as peripheral neuropathy.  

3.  The Veteran served at Dugway Proving Ground, a known testing site for chemical and biological agents during the time period of his active service.  

4.  During the appellate period the Veteran was diagnosed with peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying entitlement to service connection for heel numbness is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2006).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Because the Board is granting the service connection issue for peripheral neuropathy in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

II.  New and Material Evidence

In a February 2006 decision, the RO in Huntington, West Virginia denied service connection for heel numbness.  The Veteran did not initiate any appeal of the February 2006 rating decision or submit new and material evidence within one year of that decision.  Therefore, the April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2006); 38 C.F.R. § 3.105 (2006).  

In January 2009 the Veteran submitted new evidence asserting a service connection claim for peripheral neuropathy in his feet based on exposure to chemical and biological agents, which the RO in Montgomery, Alabama denied in a June 2009 rating decision.  

In reviewing the earlier February 2006 decision, the Board has determined that a new and material evidence analysis is proper for the peripheral neuropathy issue on appeal, as it was clearly adjudicated by the February 2006 decision under the alternative label of "heel numbness."  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

The February 2006 rating decision denied service connection for heel numbness based on a lack of nexus between the claimed disability and the Veteran's time in active service.  The RO also pointed out that the Veteran's records showed treatment for bilateral plantar fasciitis not related to service.  

During the year 2008 the Veteran became aware via news reports that the chemical and biological agents he had been exposed to during service could cause delayed peripheral neuropathy manifesting in symptoms similar to what he had previously claimed as heel numbness.  Subsequently the Veteran contacted the Department of Defense (DOD) to inquire about making a claim for the exposure and the Veteran stated that the DOD informed him to make a claim with VA.  The Veteran then made a claim for "neuropathy" in a January 2009 claim with VA.  Subsequent statements from the Veteran document similar symptoms as the claim made in 2005 for heel numbness.  The January 2009 claim was ultimately denied in June 2009 for lack of a current diagnosis of neuropathy of the feet.  

The Veteran filed a notice of disagreement in October 2009.  In a December 2009 statement of the case (SOC), the RO continued to deny service connection based on a lack of evidence showing neuropathy of the feet.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the peripheral neuropathy issue, previously claimed as heel numbness, before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final February 2006 rating decision.  Specifically, evidence relating to the connection between exposure to chemical and biological agents tested where the Veteran was stationed during active service, as well as a VA opinion dated May 2017 addressing the nexus requirement for service connection for symptoms of the Veteran's claimed foot disability.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the additional evidence of record constitutes new and material evidence to reopen the foot disability claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the foot disability claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied heel numbness claim, also claimed as peripheral neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Claim for Service Connection 

The Veteran contends that he acquired peripheral neuropathy during service.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The question for the Board is whether the Veteran's diagnosis of peripheral neuropathy made during the appellate period either began during active service, or is etiologically related to an in-service disease or injury.  

The Veteran's service treatment records (STRs) show treatment for a blister on his heel in 1955, but are otherwise silent as to feet complaints.  The Veteran's records show that he was treated at Dugway Proving Ground during active service.  The Board notes that the Veteran has offered two different accounts of how his foot disability developed during service.  In the September 2005 claim, the Veteran stated that while on duty in the middle of the night at the time of a chemical or biological agents test, he had to jump from a truck (causing him to injure his heel on a rock) to run down a hill to stop traffic from driving into an area where the residuals of the agents were heading due to a change in the winds, which he was charged with monitoring as a meteorologist.  In the January 2009 claim the Veteran stated that it was his exposure to the chemical and biological agents he was charged with monitoring which caused his feet to burn as soon as he entered the monitoring zone.  In both statements the Veteran explains that he was then instructed by base medical personnel to soak his feet in Epsom salts, which is not reflected in the record.  Subsequent to his service the Veteran states that his feet burn and swell when he is on them for long periods of time.  

Post-service the Veteran's treatment records document a variety of diagnoses for his feet to include bilateral plantar fasciitis, residuals of shingles manifested as neuralgia, peripheral neuropathy, and pes planovalgus.  In April 2009, treatment records show that the Veteran complained of burning feet and requested Neurontin, a medication to treat nerve pain associated with residuals of shingles.  An August 2009 VA treatment record shows a diagnosis of peripheral neuropathy.  In September 2009 the Veteran underwent a nerve conduction study which showed normal results.  

Subsequent to the Board's prior three Remands to the AOJ for further development, several VA examinations and opinions have been developed.  

In a July 2015 VA examination, the examiner found no diagnosed peripheral nerve condition or related symptoms but did note moderate parathesis in the lower left extremity and mild parathesis in the right lower extremity.  The VA examiner also noted that the nerve conduction test from August 2009 showed mild slowing of the posterior tibial nerve motor function in the left leg.  The examiner explained that "minor slowing on a single nerve's transmission speed is insufficient to make any diagnosis."  Ultimately the examiner found that there was no significant foot disorder, therefore found the claimed disability was less likely than not related to the Veteran's service.  

In a March 2016 VA examination, the examiner opined that it was less likely than not that the Veteran's claimed symptoms were related to a nerve agent exposure and noted no significant objective findings.  The Veteran's representative subsequently asserted that the March 2016 VA examination was inadequate due to disagreement about the discussion on the history of VX nerve gas.  

A June 2016 addendum to the July 2015 VA examination documented no change in the previously rendered opinion.  

In a July 2016 VA opinion, the examiner opined that the Veteran's condition, properly noted as peripheral neuropathy of the left leg based on the August 2009 and July 2015 VA examinations, was less likely than not related to exposure to biological agents and was more likely related to residuals of the shingles infection from 2006, due to the long period of elapsed time since the claimed biological agent exposure.  

Ultimately a VA neurologist rendered an opinion in May 2017 detailing the various agents known to have been tested at Dugway Proving Ground.  The neurologist noted the Veteran's claimed symptoms like burning and swelling are consistent with small fiber neuropathy, which would not show up on a nerve conduction study, such as that rendered in 2009.  Noting that the Veteran has clearly had plantar fasciitis and symptoms consistent with that diagnosis, as well as symptoms related to diagnosed post-herpetic neuralgia, the VA neurologist concluded that the Veteran's foot pain and numbness are likely of "mixed etiology," which cannot rule out the possibility of symptoms resulting from exposure to agents used at Dugway Proving Ground, which have been shown to cause delayed neuropathy.  

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


ORDER

Entitlement to service connection for peripheral neuropathy of the feet, also claimed as heel numbness, is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


